        Case 1:20-cv-11479-LTS Document 64 Filed 08/23/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
_______________________________
                                 )
James Koppel,                    )
                                 )
           Plaintiff,            )
                                 )
      v.                         )
                                 )     Civil Action No. 1:20-cv-11479-LTS
William Moses,                   )
                                 )
           Defendant.            )
_______________________________)


                  Motion by the Plaintiff for a Discovery Cut-Off

      Plaintiff James Koppel by his attorneys hereby moves that this Court enter

an order that discovery in this civil action will end on Friday, December 17, 2021,

except for any discovery events, if any, deemed by this Court to be required or

appropriate in light of subsequent discovery orders of this Court if any.

       This civil action commenced in April 2020 and was removed to this Court

by the defendant on July 7, 2020. After initial motions a Rule 16 Conference was

held on November 18, 2020. The parties exchanged Initial Disclosures on

December 2, 2020. They propounded discovery requests to each other starting on

or about December 4, 2020.
          Case 1:20-cv-11479-LTS Document 64 Filed 08/23/21 Page 2 of 4




        This civil action involves alleged defamations on February 27, 2020 and

March 2, 2020 and possibly other dates to smaller audiences. Plaintiff also asserts a

Massachusetts civil rights claim, Count V. The defendant has recently moved to

dismiss Count V. The disposition of that motion does not involve any issue that

would alter relevant discovery. There are no counterclaims. The core issues are

relatively simple. There were, or were not, violations of rights.

        The plaintiff has taken one 4-hour session of the deposition of the defendant,

Mr. Moses. Plaintiff expects to be able to conclude that deposition with one more

session prior to December 17. The defendant has not noticed or commenced the

deposition of the plaintiff.

        Discovery by interrogatories and requests for documents are concluded with

limited exceptions. The defendant as of August 20, 2021 may (or may not) assert

that the defendant is entitled to disclosure of more documents pursuant to the Order

of this Court on July 16, 2021.

        The plaintiff made two sets of disclosures in pursuant to the July 16 Order.

Both sets of disclosures were made as confidential disclosures. The disclosures

involve the same person or persons who were the subject of the earlier motion by

the defendant to file documents under seal. That motion was granted on April 16,

2021.


                                           2
           Case 1:20-cv-11479-LTS Document 64 Filed 08/23/21 Page 3 of 4




   i.       Discussion

         Plaintiff anticipates Defendant by his attorney will oppose this motion.

Defendant may seek to more documents within the sealed June 16 Order of this

Court. Defendant by counsel may wish to pursue a motion as to the terms of a

confidentiality order or stipulation.

         Plaintiff respectfully does not agree that either of those is a valid reason to

oppose a discovery cut-off. The two issues can proceed on independent tracks.

Plaintiff in requesting this discovery cut-off does not object if the defendant wants

to reserve the right to pursue disputed discovery issues after December 17. The

prospect of one or more discovery disputes or possible supplemental discovery on

some narrow issue should not prevent a discovery cut-off order as to all other

discovery. A discovery cut-off is necessary and appropriate so that this case can be

set for trial in the foreseeable future.

   ii.      Conclusion

         For the reasons stated, plaintiff by his attorneys requests that this Court issue

an Order that discovery will terminate on December 17, 2021 except for any

discovery by either party required or appropriate in light of discovery orders by

this Court, if any, after August 20, 2021.




                                             3
         Case 1:20-cv-11479-LTS Document 64 Filed 08/23/21 Page 4 of 4




                                               Respectfully submitted,

                                               James Koppel,
                                               By his Attorneys,

                                               /s/ Paul G. Boylan
                                               ______________________________
                                               Paul G. Boylan, BBO 052320
                                               Ben Dunlap, BBO 661648
                                               Freeman Mathis & Gary, LLP
                                               60 State Street, Suite 600
                                               Boston, Massachusetts 02109
                                               pboylan@fmglaw.com
                                               bdunlap@fmglaw.com
Dated: August 23, 2021                         Tel: (617) 963-5972




                             Certification under Rule 7.1
       Counsel for plaintiff certifies he conferred with counsel for the defendant as
to the issue raised in this motion without being able to resolve the issue.
                                               /s/ Paul G. Boylan
Dated: August 23, 2021                         ______________________________
                                               Paul G. Boylan




                                 Certificate of Service

       I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.


                                               /s/ Paul G. Boylan
Dated: August 23, 2021                         ______________________________
                                               Paul G. Boylan

                                           4
